Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
Would be the same under either status.

DETAILED ACTION
	The following Final Office action is in response to communication regarding application 16/249,670 filed on 02/02/2021.

Status of Claims
	Claims 1-8 are currently pending and rejected as follows.

Response to Amendments – 112(f) Claim Interpretation
	Applicant’s arguments and amendments in view of the previously applied 112(f) have been fully considered and deemed persuasive. As such the previously applied 112(f) is withdrawn by the examiner.




Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are deemed persuasive. Accordingly, examiner withdraws the previously applied 101.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection are rendered moot in view of the newly amended rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


	Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abbas (US 2018/0060827 A1) in in view of Sweeney (US 2019/010910 A1) and further in view of Chang (US 2017/0357414 A1)

Claims 1, 7, and 8 –
	Abbas teaches the following:
A central processing unit configured to: (Abbas: Paragraph 3, “An example method disclosed herein includes receiving, at a first processor, a first request for a vehicle to travel to a location. The first request is to be transmitted to the first processor from a second processor…”)
A non-transitory computer-readable storage medium storing an information processing program causing a computer to executed (Abbas: Paragraph 111, " ... stored on a non-transitory computer and/or machine readable such as a ... ")
Read first schedule information including a start time and an end time of a schedule for a user and positional information for the user, from a schedule management database in which the user’s schedules are managed (Abbas: Paragraph 18, “…a user enters an event in the calendar application…can request the vehicle through the calendar application…view the schedule of the vehicle to determine when the vehicle is available for one or more trips…user inputs such as pickup location preferences and vehicle arrival time…”; Paragraph 32, “…how 
Register the transportation candidate information selected from among the plurality of pieces of transportation candidate information as transportation schedule information in the schedule management database (Abbas: Paragraph 55, “The database also includes a vehicle calendar…stores vehicles request for the vehicle to create a schedule for the vehicle…can be viewed…”)
Abbas does not teach the searching for available transportation, however, Sweeney teaches the following:
Perform a search based on a search condition according to the start time or the end time and the positional information included in the first schedule information to generate a plurality of pieces of transportation candidate information each including a transportation start time and a transportation end time (Sweeney: Paragraph 9, “…based on a start location….determined from a user input or from one or more geoaware resources…can identify candidate service providers and transmit invitations…”; Paragraph 11, “…can select one or more service providers and determine routes for the selected service providers…travel times of arrival…”)
Abbas in view of Sweeney does not disclose the icon selection and display, however, Chang discloses the following:
Display a plurality of icons corresponding to the plurality of pieces of transportation candidate information on a display screen (Chang: Fig. 11, Paragraph 78, “…selects a route-planning affordance that is displayed near the 
Receive a selection of one of the plurality of pieces of transportation candidate information displayed on the display screen (Chang: Fig 4; Paragraph 84, “…the map application selects the transportation mode based on the travel mode preference that the user has specified in the application's settings, or that the user has specified in particular for a particular journey. In its intermediate and maximized states 1102 and 1104, the route planning card 106 provides a set of travel mode controls that allow the user to specify the travel mode for navigating to a particular destination…”)
In response to receiving the selection of one of the plurality of pieces of transportation candidate information, display the selected transportation candidate information as an icon having a start time and an end time with a first schedule icon corresponding to the first schedule information on the display screen. (Chang: Paragraph 75, “route-planning control 1010 that when selected, directs the map application to display a route from the current location of the device to the location associated with the card. As shown, the route-planning control 1010 displays an estimated time of travel to the location associated with the location card 104 from the current location of the device…”; Paragraph 81, “…which includes the time 1152 to destination, a travel time indication 1154, an indication 1156 of the total walking distance, and a pictorial representation 1158 of the different segments along the transit route…”; Paragraph 86, “…the minimized navigation card provides an estimated arrival time, a time to destination, a distance to destination, and a control 1324 for ending the navigation presentation…”)

Abbas teaches a method for scheduling transportation in regards to a calendar. Sweeney teaches a method for identifying available transportation based on user request. Chang teaches a method for selecting a transportation method and displaying the respective information. At the time of applicant’s filed invention, one of ordinary skill of the art would have deemed it obvious to combine the method of Abbas with the teachings of Sweeney, as taught by Sweeney (Sweeney: Paragraph 18, “…reduces the maximum ETA to the service location(s) among the plurality of users.”). It would have also been obvious to one of ordinary skill in the art to 


Claim 2 –
Abbas in view of Sweeney and Chang teach the limitations of claim 1.
Abbas in view of Sweeney does not teach the following, however Chang discloses the following:
The transportation candidate information includes transportation route information (Chang: Paragraph 75, “route-planning control 1010 that when selected, directs the map application to display a route from the current location of the device to the location associated with the card. As shown, the route-planning control 1010 displays an estimated time of travel to the location associated with the location card 104 from the current location of the device…”; Paragraph 81, “…which includes the time 1152 to destination, a travel time indication 1154, an indication 1156 of the total walking distance, and a pictorial representation 1158 of the different segments along the transit route…”; Paragraph 86, “…the minimized navigation card provides an estimated arrival time, a time to destination, a distance to destination, and a control 1324 for ending the navigation presentation…”)
When one of the plurality of icons displayed on the display screen is selected the central processing unit is further configured to display the transportation route information related to the transportation candidate information corresponding to the selected icon. (Chang: Paragraph 75, “…route-planning control 1010 that when selected, directs the map application to display a route from the current location of the device to the location associated with the card. As shown, the route-planning control 1010 displays an estimated time of travel to the location associated with the location card 104 from the current location of the device…”; Paragraph 81, “…which includes the time 1152 to destination, a travel time indication 1154, an indication 1156 of the total walking distance, and a pictorial representation 1158 of the different segments along the transit route…”; Paragraph 86, “…the minimized navigation card provides an estimated arrival time, a time to destination, a distance to destination, and a control 1324 for ending the navigation presentation…”)

Abbas teaches a method for scheduling transportation in regards to a calendar. Sweeney teaches a method for identifying available transportation based on user request. Chang teaches a method for selecting a transportation method and displaying the respective information. At the time of applicant’s filed invention it would have been obvious to one of ordinary skill in the art to combine the method of Abbas in view of Sweeney, with the teachings of Chang, as taught by Chang (Chang: Paragraph 36, “Some embodiments of the invention provide a map application with novel map exploration tools. In some embodiments, the map application executes on a mobile device (e.g., a handheld smartphone, a tablet, etc.) with a touch sensitive screen…”).
Claim 3 –
Abbas in view of Sweeney and Chang teach the limitations of claim 1.
Abbas further teaches the following:
When one of the plurality of icons display on the display screen is selected, the central processing unit is further configured to registers the transportation candidate information corresponding to the selected icon as the transportation schedule information in the schedule management database. (Abbas: Paragraph 44, " ... also a confirmation button for the first user select to save the settings and cancel button to discard the settings ... the first user confirms ridesharing details proposed by the scheduler via the rideshare details field ... ")

Claim 4 –
Abbas in view of Sweeney and Chang teach the limitations of claim 1.
Abbas further teaches the following:
read the first schedule information and second schedule information including a start time later than the end time of the first schedule information. (Abbas: Fig. 5; Paragraph 19, " ... provide for resolution of scheduling conflicts based on user inputs ... "; Paragraph 24, " ... start and end times for the event ... "; Paragraph 28, " ... The scheduler schedules the vehicle requests based on an analysis of, for example, calendar event data, previously scheduled events, and vehicle patterns detected ... "; Paragraph 34, " ... vehicle arrival time filled is auto-populated with an arrival time of the vehicle based on data received from the scheduler. .. ") Examiner interprets Abbas to speak on reading first and second schedule 
perform a search based on the search condition that the positional information included in the first schedule information is set as a departure place and the positional information included in the second schedule information is set as a destination. (Abbas: Paragraph 27, " ... event location, the request for the vehicle, the selected pickup position ... "; Paragraph 31, " ... reach the location of the calendar event and/or leave the location of the calendar event ... ")

Claim 5 –
Abbas in view of Sweeney and Chang teach the limitations of claims 1 and 4.
Abbas further teaches the following:
perform a search based on the search condition that the same time or as a time later than the end time included in the first schedule information is set as a departure time and the same time as or a time earlier than the start time included in the second schedule information is set as an arrival time (Abbas: Paragraph 30, " .... start and end dates and times for the calendar event ... "; Paragraph 64, " ... estimates that it will take 30 minutes for the vehicle to arrive at the destination ... the trip planner determines that vehicle will arrive ... to account for the arrival buffer time and should travel to the location at ... to account for the travel time and the preparation time to warm the vehicle ... ")

Claim 6 –
Abbas in view of Sweeney and Chang teach the limitations of claim 1.
Abbas further teaches the following:
perform a search based on the search condition that the positional information included in the first schedule information is set as one of a departure place or a destination and the positional information related to a point registered in advance is set as the other of the departure place or the destination. (Abbas: Paragraph 18, " ... user inputs such as pickup location preferences and vehicle arrival time ... "; Paragraph 25, " ... location selector prompts the first user to select a pickup location, or a position at the event location where the first user would like the vehicle to pick up the first user. .. "; Paragraph 66, " ... will not be able to arrive at the intended location at by the scheduled start time, end time ... due to ... estimated travel time of the vehicle to reach the location ... conflict analyzer. .. ")



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571)272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624